PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/306,167
Filing Date: 24 Oct 2016
Appellant(s): WATANABE et al.



__________________
Joseph Carrier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Ponemon (US 3331722) is relied upon for a pressure vessel (see filament-wound hollow bodies C. 1 L. 10) having a liner having a hollow portion (see hollow mandrel, say a liner of stainless steel C. 3 L. 26-30); and a reinforcing layer (see filament 30 C. 2 L. 55, preimpregnated material C. 2, L. 57-58) that covers a circumference of the liner (see the entire body of the mandrel will be wrapped C. 2 L. 72 - C. 3 L. 1), the reinforcing layer including bands (see a plurality of filaments may be employed in a bundle. If desired, the bundle may be laid down as a ribbon or band C. 4 L. 19-21) wound around the liner (see maintaining constant tension upon the filament fibers when winding these around the end domes of a mandrel C. 2 L. 4-6, the entire body of the mandrel will be wrapped C. 2 L. 72 - C. 3 L. 1, and the liner can then be left inside the windings C. 3 L 28-29), each of the bands includes a plurality of tows collected together (see a plurality of filaments may be employed in a bundle. If desired, the bundle may be laid down as a ribbon or band C. 4 L. 19-21, additionally as a tow is a bundle, see P. 0028 of the application, any of two adjacent groupings of filaments are a plurality of tows collected together) and resin which impregnates the tows (see preimpregnated material is used C. 2 L. 57-28), the plurality of tows of each band are aligned in a lateral 
Ponemon does not disclose layers of bands, at least one tow at an end in a width direction of each band has a smaller number of the reinforced fibers than other tows of the band, a lap portion defined in each layer of the reinforcing layer where the ends in the width direction of adjacent windings of the bands are superposed on each other such that each lap portion includes at least one of the tows of each of the superposed adjacent windings of the bands disposed to overlap with each other, or at least one of the ends of the adjacent windings of the bands in each of the lap portions is thinner than other portions of the bands.
Wright (US 20030019874) is relied upon for a teaching of multiple layers (see this “Z” layer 700 may be used alone to form gore body 300, or it may be used in conjunction with other or additional gore piece layers to form the gore body.  The additional layers may comprise another layer configured as in layer 700 P. 0056 L. 1-5) and a teaching of a reinforcing layer having gore pieces 1010 and 1012 in a flattened “z” configuration such that a lap portion is defined in each layer of the reinforcing layer where the ends in the width direction of adjacent gore pieces 1010 and 1012 are superposed on each other, and at least one of the ends of the adjacent gore pieces 1010 and 1012 in each of the lap portions is thinner than other portions of that gore 
Ponemon modified to have multiple layers of bands and the bands modified to have the flattened “z” configuration results in a lap portion being defined in each layer of the reinforcing layer where the ends in the width direction of adjacent windings of the bands are superposed on each other, and at least one of the ends of the adjacent windings of the bands in the lap portions being thinner than other portions of the bands.  Further, each lap portion includes a part of each of the superposed adjacent windings of the bands disposed to overlap with each other.  As the bands of Ponemon are made up of a plurality of filaments any grouping of filaments in the part of each of the superposed adjacent windings of the bands disposed to overlap with each other is a tow.  
Since any grouping of fibers is a tow, there is at least one grouping, tow, at an end in a width direction of each band that has a smaller number of the reinforced fibers than other tows of the band.  For example, a grouping at the end which is half as wide as a grouping adjacent to it has a smaller number of the reinforced fibers because it is a smaller grouping.  As to claim 11 which requires that at least one of the tows at an end in a width direction of each band has a number of the reinforced fibers which is half of a number of the reinforced fibers in other said tows of the band, a first grouping at the end which has the same height but one half the width of another grouping will have half the number of the reinforced fibers.  This is true for a first grouping at the end which has the same width but one half the height of another grouping will have half the number of the reinforced fibers. 

As to claims 12 and 13, Ponemon is relied upon for the bands of the reinforcing layer being wound around the liner under tension (see maintaining constant tension upon the filament fibers when winding C. 2 L. 3-5) and for the reinforcing layer entirely covering a body and shoulders of the liner (see the entire body of the mandrel will be wrapped C. 2 L. 72 - C. 3 L. 1).
As to claims 15 and 16 Ponemon is relied upon for each of the bands having a uniform lateral width along a longitudinal length of the band (see fig. 7).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  112 rejections of claims 1, 2, 11-16 and 101 rejections of claims 1, 2, and 11-16.

(2) Response to Argument
In response to appellant’s argument that Wright does not disclose or suggest that the fibers of the gore pieces are provided as tows or tows that are collected together, the Examiner replies that Wright discloses that each of the gore pieces comprises a fiber-resin pre-pregnated composite material with fibers oriented in a plus/minus configuration.  According to P. 0028 of the application a tow is a bundle of fibers.  As the 

In response to appellant’s argument that Wright does not disclose anything about the thickness of the individual gore pieces before they are applied to the domed end portion, the Examiner replies that it is presumed that the preamble controls the statutory class.  Here the invention is directed to the final product of the pressure vessel.  Any limitations directed to the intermediate product/steps are product-by-process limitations.  Further, it is noted that no features directed to the thickness of individual gore pieces before they are applied is recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to appellant’s argument that in Wright’s Fig. 6 the individual gore pieces are shown to have a uniform thickness in a lateral direction thereof, the Examiner replies that this argument is not commensurate in scope with the rejection as the embodiment of Figure 6 was not relied upon in the rejections at hand.

In response to appellant’s argument that Wright never indicates that the gore pieces are applied by winding them about the pressure vessel under tension, the Examiner replies that this is a piecemeal analysis of the references as Wright is not relied upon for winding under tension.  Further, the bands being wound under tension is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to appellant’s argument that the gore pieces of Wright are not elongated bands and do not extend around the pressure vessel similarly to the helically wound bands used in forming the disadvantageous conventional reinforcing structures mentioned at his P. 0011-0012 or to a conventional reinforcing layer such as the layer 103 of Wright's pressure vessel, the Examiner replies that this is a piecemeal analysis of the references. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted that the Cambridge dictionary defines elongate as "having a shape that is much longer than it is wide" and Merriam-Webster dictionary defines band as "a strip serving to join or hold things together". From figures 1, 2, and 10 of Wright it can be seen that gore pieces both have a shape that is much longer than they are wide and are strips that serve to join or hold things together and therefore are elongated bands. Figures 1, 2, and 10 further depict that the gore pieces extend around the pressure vessel to some degree.



In response to appellant’s argument that neither of Ponemon and Wright actually teaches or suggests features required by the present claims, the Examiner replies that the arguments do not specifically explain which features of the claims avoid the combination of the references or distinguish from them.

In response to appellant’s argument that the Examiner has not provided any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, as the Examiner asserts a few things which are not supported by and are not rational in light of the actual disclosures of the references,  the Examiner replies that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See MPEP 2123.  As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have modified the reinforcing layer of Ponemon to have multiple layers of bands, as taught by Wright, and to have modified the bands of Ponemon to have the flattened “z” configuration and overlap with adjacent bands, as taught by Wright, in order to provide 

In response to appellant’s argument that persons skilled in the art will recognize that Wright does not disclose or suggest that his gore pieces have a structure corresponding to the non-uniform structure of the bands as defined in claims 1, 11, e.g. including tows that are aligned in a lateral direction of each band, each of the tows including a bundle of reinforced fibers, and at least one tow at an end in a width direction of each band has a smaller number (or half) of the reinforced fibers than other tows of the band; or the particular structure of the lap portions as defined in claims 1, 11, e.g., where the ends in the width direction of adjacent windings of the bands are superposed on each other such that each lap portion includes at least one of the tows of each of the superposed adjacent windings of the bands disposed to overlap with each other, at least one of the ends of the adjacent windings of the bands in each of the lap portions is thinner than other portions of the bands, and for claim 11 that at least one of the ends of the adjacent windings of the bands in each of the lap portions has the at least one tow having half the number of reinforced fibers, but rather, such persons will recognize that Wright never discusses or suggests that his gore pieces have tows of any sort, let alone that some tows have less filaments than others, whereas Wright's requirement that the fibers in his gore pieces be oriented in a plus/minus configuration relative to the piece's longitudinal orientation is directly contrary to the claimed bands having tows that are aligned in a lateral direction of each band, the Examiner replies that a reference may be relied upon for all that it would have reasonably suggested to 

In response to appellant’s argument that the burden of production has not shifted to the appellant because the assertions are contradicted by Wright’s actual disclosure, because the Examiner is referring to a hypothetical combination of Ponemon’s tension wound filament bands and Wright’s gore pieces whereas the Examiner never explains or provides any actual evidence to establish just how Ponemon’s tension-wound elongated filament bands could be modified in light of the select characteristics of Wright’s gore pieces such that they inherently or obviously become “identical to the claimed features” whereas this is not otherwise inherent or obviously predicatable based on the intentionally incompatible characteristics of the filaments and the pieces of Wright, the Examiner replies that Wright does not disclose any intentional incompatible characteristics of the filaments and the gore pieces.  As noted by appellant P. 0011-0012 of Wright discloses that applying a reinforcing structure in the form of a filament wound helical layer placed over the end dome and transition section of a cylindrical vessel with dome after the initial vessel has been formed with portions that are not required for vessel reinforcement being removed is limited or disadvantageous because it tends to be labor intensive, can add unnecessarily to the cost, can increase the weight of the vessel and the thickness around the polar openings.  The combination does not 

In response to appellant’s argument that the posita will understand that Ponemon’s reinforcing layer of tension wound filaments (103) directly corresponds to the reinforced outer surface (103) of Wright’s pressure vessel (100) as shown in Wright’s Fig. 1-2 but does not correspond to Wright’s additional dome reinforcements (106, 112; 1004, 1006) provided over doubly curved parts of the surface (103) and further that Wright intentionally constructs his dome reinforcements using the gore pieces which are different from layers of helically wound bands such as used in forming his reinforced outer surfaces because Wright finds that layers of helically wound bands are “generally limited or disadvantageous” for his intended purpose due to added cost of the material and labor required to form these reinforcing structures as well as resulting in increased thickness and weight, the Examiner replies that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. 

In response to appellant’s argument that the references provide no motivation in support of the Examiner’s proposed modification, the Examiner replies that “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it can be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”.  MPEP 2144 I.  Further, Wright explicitly acknowledges that overlapping results in a substantially uniform thickness in P. 0023 and that overlapping results in additional strength versus abutting in P. 0064.

In response to appellant’s argument that at most the references might suggest providing Wright’s gore body dome reinforcements as additional structures onto the domed end portions of Ponemon’s pressure vessel as this would be 100% consistent with Wright’s disclosed invention, the Examiner responds that multiple possible solutions may exist which does not render another nonobvious.

In response to appellant’s argument that the references provide no direction as to how Ponemon’s reinforcing layer could be predictably modified in light of select aspects of Wright’s gore body dome reinforcements, the Examiner replies that the gore pieces of Wright are directed to and disclosed as resin impregnated fiber bands which are layered upon a liner of a pressure vessel to reinforce the pressure vessel it would have been obvious to a skilled artisan to have modified the bands of preimpregnated material which includes a bundle of filaments of glass (reinforced fibers) of Ponemon with the relevant teachings of the gore pieces of Wright, including the multitude of layers and flattened “z” configuration which overlap with adjacent bands.

In response to appellants argument that the alleged benefits which the Examiner asserts will be achieved by the proposed modification, e.g., added strength with uniform thickness are not at all apparent or predictable based on the actual disclosure of the references, because Wright discloses that additional strength is achieved by providing his domed reinforcements over and in addition to the doubly curved surfaces of the conventional reinforcing layer on the layer, not by modifying the reinforcing layer and that there is no reason to expect that characteristics of the dome reinforcements which are only “substantially uniform” and indisputably project from the doubly curved surfaces of layer (103) will somehow make Ponemon’s conventional reinforcing layer stronger and more uniform, the Examiner responds that Wright explicitly acknowledges that overlapping results in a substantially uniform thickness in P. 0023 and that overlapping 

In response to appellant’s argument that Downs’ composite molded materials (103) are not formed of tension-wound filament bands, the Examiner replies that this is a piecemeal argument as Downs is not relied upon for a teaching of tension wound filament bands.

In response to appellant’s argument that a posita would recognize the significant and incompatible structural differences between Ponemon’s reinforcing layer of tension-wound filament (30) bands and Down’s flexible composite materials (103) which are composite molded into flexible, seamless, composite 3-D articles, and based on these significant differences would not find the Examiner’s proposed further modification to be obvious or predictable, the Examiner replies that appellant has not provided any significant and incompatible structural differences in their arguments.  Both Ponemon and Downs disclose bands formed of tows of fibers impregnated with resin.

In response to appellant's argument that Downs (US 20140134378) is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Downs is reasonably pertinent to the particular problem of 
In response to appellant’s argument that the corresponding claims in priority Japanese Patent Application No. 2014-090975 were allowed and patented and that a PPH Request was also granted in the present application, the Examiner replies that the United States Patent and Trademark Office is not bound by rulings in other nations as our rules and laws are not identical.
	
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLAN D STEVENS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736  

/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.